Notice of Allowability
Claims 1–7 and 9–21 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Applicant has amended independent claims 10 and 17 to more closely reflect the language of previously allowed claim 1. 

Regarding Claim 1, Examiner indicated that this claim was allowed in the Office Action mailed on May 16, 2022 and the reasons for allowance will not be repeated here.  Claims 2–7, 9, and 21 are allowed because they depend on claim 1. 

Regarding Claim 10, Iguchi (Figs. 1-4) teaches a method for presenting an image on a display, the method comprising:
-providing a plurality of sets of LEDs (e.g., The micro LEDs within each pixel unit 11 are together considered a “set of LEDs.”  Figure 3 depicts a plurality of these sets) and at least one lens (50) positioned over the plurality of sets of LEDs, each LED being independently-controllable (e.g., Drive circuit 70 provides column signals, row signals, and power signals to the micro LEDs; par. 0037);
- in the stereoscopic projection mode (par. 0024):
receiving at least one video data signal (e.g., Drive circuit 70 receives data signals from computer 80; par. 0024);
-producing, with a first subset of the plurality of sets of LEDs, in response to the at least one video data signal, a first emission profile (e.g., The green micro LED on the far right of pixel unit 11 of one of the micro LED sets is considered a “first subset” and its output a “first emission profile”);
-directing the first emission profile through the at least one lens toward a first emission angle to form a first image of a scene on the display (e.g., Green light is input into micro lens 55 which is in turn output at angle to form an image in display portion 60);
-producing, with a second subset of the plurality of sets of LEDs, in response to the at least one video data signal, a second emission profile (e.g., The output of the red and blue micro LEDs on the far left of pixel unit 11 is considered a “second subset” and its output a “second emission profile”); 
-directing the second emission profile through the at least one lens toward a second emission angle to form a second image of the scene on the display (e.g., The red and blue light are input into micro lens 55 which are in turn are output at an angle to form a second image), the first and second images corresponding to different viewing angles of the scene (e.g., The first image is projected onto the left side at one angle, and the second image onto the right side at another angle). 

Tomita (Fig. 2) teaches receiving a control signal to indicate a mode to operate the plurality of sets of LEDs, the mode selectable from a set of modes that include a stereoscopic projection mode to provide a stereoscopic image and a general illumination mode to provide lighting without the stereoscopic image,
in the stereoscopic projection mode (e.g., Device may receive electric control for switching between planar mode and three-dimensional mode; par. 0053).  
However, neither Iguchi nor Tomita, nor the remaining prior art teaches “receiving, at the plurality of sets of LEDs, a control signal to indicate a mode to operate the plurality of sets of LEDs.”  In Iguchi, the closest prior art reference, microLEDs 15 do not receive control signal 23–25.  Rather, these signals are received by LED drive circuit 3, as shown in Fig. 4.  

For these reasons, claim 10 is allowed.  Claims 11–16 are allowed because they depend on claim 10. 

Regarding Claim 17, Iguchi (Figs. 1-4) teaches an apparatus for displaying an image, the apparatus comprising:
-a plurality of sets of LEDs, each of the sets of LEDs corresponding to a pixel of a display (e.g., Each pixel unit 11 consists of micro LEDs, which together form a “set”), each set of LEDs comprising a plurality of LEDs, each LED being independently-controllable (e.g., Drive circuit 70 provides column, row, and power signals to the micro LEDs),
-at least one lens (50) arranged to control an emission angle and emission profile of the light emitted by each of the LEDs, the at least one lens positioned over the at least one set of LEDs (e.g., Micro lens array 50 receives RGB light and transmits the light at an angle; par. 0030); and
-a display controller (70) configured to direct at least one video data signal to the plurality of sets of LEDs and control an intensity distribution of light from the LEDs in response to the at least one video data signal (e.g., Drive circuit 70 provides these micro LEDs with a red, green, or blue light emission, which are considered “video data signals”; par. 0024.  The light emission reflects the intensity of each micro LED) such that a first portion of the light is emitted through the at least one lens at a first emission angle with a first emission profile (e.g., Green light from the far right green micro LED is emitted to micro lens 55 at a first angle and is considered a “first emission profile”) and a second portion of the light is emitted through the at least one lens at a second emission angle with a second emission profile (e.g., Red and blue light from the red and blue micro LEDs on the far left is emitted through micro lens 55 at a second angle and is considered a “second emission profile”), the first and second light portions being stereoscopic images of a scene (e.g., Three-dimensional image depicted on display portion 60).

Shimada (Fig. 3) teaches the concept of a display controller configured to switch between a stereoscopic projection mode and a general illumination mode (e.g., Display mode switching circuit 4 supplies signal to stereoscopic display controller 5 to switch from a 3D mode, which is considered a “stereoscopic projection mode,” and a 2D mode, which is the equivalent of a “general illumination mode; 4: 16–29).  Thus, in the combined invention, a display mode switching circuit would control a stereoscopic display controller, which would in turn control the drive circuit of Iguchi for switching display modes. 

However, neither Iguchi, nor Shimada, nor the remaining prior art, either alone or in combination, teaches “using a control signal provided to the plurality of sets of LEDs. . . “ (line 8).  In Iguchi, the closest prior art reference, microLEDs 15 do not receive control signal 23–25.  Rather, these signals are received by LED drive circuit 3, as shown in Fig. 4.  

For these reasons, claim 17 is allowed.  Claims 18–20 are allowed because they depend on claim 17. 
	
			    		     Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        July 27, 2022